DETAILED ACTION
	The indication of allowable subject matter to claims 2, 4-23, 26-29, 31 and 32 in the office action filed 10/26/20 is withdrawn in view of new references found in the IDS filed 1/26/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9, 11, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelon (2013/0207268) in view of the following comments.
Re claim 2, Chapelon discloses a first element comprising: a first dielectric layer (10), and a first conductive contact structure (Pi1); a second element directly bonded to the first element without an intervening adhesive, the second element comprising: a second dielectric layer (11) contacting and directly bonded to the first polished contact surface, and a second conductive contact structure (Pi2) (Fig. 5); and a conductive barrier material (22/23) layer having a first portion disposed at least between the first and second conductive contact structures, the first portion in contact with at least one of the first dielectric layer (10) and the second dielectric layer (11), the first portion of the conductive barrier material layer in direct contact with at least one of an upper surface of the first 
Chapelon does not clearly disclose having a first polished contact surface.
However, the presence of process limitations on product claims, the act of polishing which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).  Furthermore, note that the specification contains no disclosure of either the critical nature of the claimed surface roughness dimension related to the polished surface or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen final product surface roughness dimension related to the polished surface or upon another variable recited in a claim, the Applicant must show that the chosen final product surface roughness dimension related to the polished surface are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Applicant has not shown criticality of the dimension in the surface roughness obtained by the polished surface.  
Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere 
Re claim 4, Chapelon discloses wherein the second element (Pi2 left side) further comprises a third conductive contact structure (Pi2 right side) spaced laterally from the second conductive contact structure by the second dielectric layer (11) (Fig. 5).
Re claim 5, Chapelon discloses wherein the conductive barrier material layer further has a second portion (23), the second portion of the conductive barrier material layer disposed between and in direct contact with the upper surface of the first conductive contact structure (Pi1) and an upper surface of the third conductive contact structure (Pi2 right side) (Fig. 5).
Re claim 6, Chapelon discloses wherein the conductive barrier material layer further includes a third portion (22), the third portion of the conductive material layer disposed between the first conductive contact structure (Pi1) and the second dielectric layer (11) (Fig. 5).
Re claim 7, Chapelon discloses wherein the first element further comprises a fourth conductive contact structure (Pi1 right side) spaced laterally from the first conductive contact structure (Pi1 left side) by the first dielectric layer (10).
Re claim 8, Chapelon discloses  wherein    the conductive barrier material layer further includes a fourth portion (22/23), the fourth portion of the conductive barrier 
Re claim 9, Chapelon discloses wherein    the conductive barrier material layer is further disposed along sides of the first conductive contact structures (Fig. 5).
Re claim 11, Chapelon discloses wherein the first portion of the conductive barrier material layer includes a first barrier layer and a second barrier layer, the first barrier layer (22) is in direct contact with the upper surface of the first conductive contact structure (Pi1) and the second barrier layer (23) is in direct contact with the upper surface of the second conductive contact structure (Pi2).
Re claim 31, Chapelon discloses wherein the first portion of the conductive barrier material layer (22) is in contact with a portion of a sidewall of the first dielectric layer (21/11).
Re claim 32, Chapelon discloses wherein the first portion of the conductive barrier material layer (22) is disposed over the first conductive contact structure (Pi1) and in contact with a contact surface of the second dielectric layer (21/11).

Claims 12-14, 16, 18-21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (9,620,481) in view of the following comments.
Re claims 12 and 24, Edelstein et al. disclose a direct hybrid bond surface of a substrate, said direct hybrid bond surface comprising: a dielectric layer (30), and a first conductive barrier material layer (80) formed directly on a first conductive contact structure (60), wherein an upper surface of the first conductive barrier material layer is 
Edelstein et al. does not clearly disclose having a first polished contact surface.
However, the presence of process limitations on product claims, the act of polishing which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).  Furthermore, note that the specification contains no disclosure of either the critical nature of the claimed surface roughness dimension related to the polished surface or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen final product surface roughness dimension related to the polished surface or upon another variable recited in a claim, the Applicant must show that the chosen final product surface roughness dimension related to the polished surface are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Applicant has not shown criticality of the dimension in the surface roughness obtained by the polished surface.  
Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations 
Re claim 13, Edelstein et al. disclose wherein the first conductive contact structure is configured to electrically connect with a second conductive contact structure of the element (Fig. 3D).
Re claim 14, Edelstein et al. disclose wherein the element comprises a second conductive barrier material layer formed directly on the second conductive contact structure (Fig. 3D and Col. 14, line 65 – Col. 15, line 10).
Re claim 16, Edelstein et al. disclose wherein the contact surface contacts a conductive portion and a non-conductive portion of the element (Fig. 3D).
Re claim 18, Edelstein et al. disclose wherein the first conductive contact structure (60) comprises a via extending vertically at least partially through the dielectric layer (Fig. 3A).
Re claim 19, Edelstein et al. does not disclose wherein the via has a tapered side wall.
 	Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process 

Re claims 20 and 25, One of ordinary skill in the art would have been led to the recited barrier recessed amount through routine experimentation to achieve a desired adhesive strength.  
               In addition, the selection of the barrier recessed amount, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).

Re claim 21, Edelstein et al. disclose wherein the upper surface of the first conductive barrier material layer (80) is recessed such that a cavity is formed on the upper surface of the first conductive barrier material layer (Fig. 3B).

Allowable Subject Matter
Claims 22-23 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Re claim 22, there is no disclosure in the prior art of “a second dielectric layer, and a second conductive contact structure; and a conductive barrier material layer having a first portion disposed between the first and second conductive contact structures, the first portion of the conductive barrier material layer in direct contact with at least one of an upper surface of the first conductive contact structure and an upper surface of the second conductive contact structure, wherein the first dielectric layer, the second dielectric layer, the first conductive contact structure, the second conductive contact structure and the conductive barrier material layer form part of a direct hybrid bond, wherein the conductive barrier material layer comprises a metal nitride or dielectric material
Re claim 26, there is no disclosure in the prior art of “conductive contact structures of the first and second elements electrically connect with one another across the bond interface, the first conductive barrier material layer intervening between the at least one the conductive contact structures of the first element and a corresponding one of the conductive contact structures of the second element, wherein at least one of the conductive contact structures of the first element has no conductive barrier material layer thereover” in combination with the rest of claim limitations.

Claims 10, 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or fairly suggest the claim limitations in claims 10, 15 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 16, 2021